Exhibit PRESS RELEASE DOLLAR TREE REPORTS SECOND-QUARTER SALES OF $1.093 BILLION 12.5% GROWTH IN REVENUE 6.5% INCREASE IN COMPARABLE-STORE SALES CHESAPEAKE, Va. – August 7, 2008 – Dollar Tree, Inc. (NASDAQ: DLTR), the nation’s largest $1.00 discount variety store chain, reported that total sales for its fiscal second quarter of 2008 were $1.093billion, a 12.5% increase compared to $971.2 million in last year’s fiscal second quarter.Comparable-store sales for the quarter increased 6.5%.In the second quarter last year, comparable-store sales increased 4.4%. “Sales were strong throughout the quarter,” President and CEO Bob Sasser said.“Our stores are more relevant than ever for the times, providing extreme value everyday on products that customers want and need.The sales increase was driven primarily by food, health and beauty care, party supplies and household consumables.” The
